Case: 2:21-cv-04153-MHW-EPD Doc #: 4 Filed: 08/13/21 Page: 1 of 6 PAGEID #: 32

RECEIVED IN THE UNITED STATES DISTRICT COURT

AUG 11 2021

FOR THE SOUTHERN DISTRICT OF OHIO

RICHARD W. NAGEL, CLERK OF COURT

COLUMBUS,

, OHI .
Deven Thomas Lee. Man's Ses

(ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION)

IF THE PLAINTIFF ISA PRISONER: PRISONER# 7754S'S .

vs.

 

Ok. State Hs hirny/ Uades! OSAP
(ENTER ABOVE THE NAME OF THE DEFENDANT IN THIS ACTION)

IF THERE ARE ADDITIONAL DEFENDANTS PLEASE LIST THEM: 221€V415 g

Micheal Whim $

 

 

 

[Judge Watson -
MAGISTRATE PIDG? DRAVIR*
COMPLAINT
I. PARTIES TO THE ACTION:
PLAINTIFF: | PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW. THE

ADDRESS YOU GIVE MUST BE THE ADDRESS THAT THE COURT MAY
CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE
NUMBER IS REQUIRED.

Devon Thess. Lee. Darisr

NAME - FULL NAME PLEASE - PRINT

[Sts Melonelevite Cd.

ADDRESS: STREET, CITY, STATE AND ZIP CODE

. Caldwell _Obse YsIahY .
5/3. 433 99863...

TELEPHONE NUMBER

 

IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
ADDRESSES AND TELEPHONE NUMBERS. IF NO ADDITIONAL PLAINTIFFS EXIST CONTINUE
WITH THIS FORM.

PAGE 2 AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT IS INCARCERATED
AT THE TIME OF FILING THIS COMPLAINT.

-l-
Fae CU ESSE NER BEET UTR ISS NENA NEQEMA BOR! IAGEID #: 33

PREVIOUS LAWSUITS:

A. HAVE YOU BEGUN OTHER LAWSLUTTS IN STATE OR FEDERAL COURT DEALING
WITH THE SAME FACTS INVOLVED IN THIS ACTION OR OTHERWISE RELATING
TO YOUR IMPRISONMENT? YES () NO £9

B. IFYOURANSWERTOAIS YES, DESCRIBE THE LAWSUIT IN THE SPACEBELOW. =>’
(iF THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDITIONAL
LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)

ae 1, =

1. PARTIES TO THIS PREVIOUS LAWSUIT

PLAINTIFFS:

 

 

 

DEFENDANTS:

 

 

 

2, COURT (IF FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT ,
NAME THE COUNTY)

 

3. DOCKET NUMBER

 

4. NAME OF THE JUDGE.TO WHOM‘THE.GASE.WAS ASSIGNED .

 

moe

5. DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT
APPEALED? IS IT STILL PENDING?)

 

6. APPROXIMATE DATE OF THE FILING OF THE LAWSUIT

 

7. APPROXIMATE DATE OF THE DISPOSITION

 
Case ora Cae aN? Doc #: 4 Filed: 08/13/21 Page: 3 of 6 PAGEID #: 34

 

Ay
oe

IS THERE A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
YES % NO ()

DID YOU PRESENT THE FACTS RELATING TO YOUR COMPLAINT IN THIS STATE
PRISONER GRIEVANCE PROCEDURE? YES () NO >,

IF YOUR ANSWER IS YES: -*« ony ‘

1. WHAT STEPS DID YOU TAKE?

 

 

 

2. WHAT WAS THE RESULT?

 

 

 

IF YOUR ANSWER IS NO, EXPLAIN WHY NOT.

Ths Conf Tie. Does Nod Hate

i,

Aayshs + de Do whe Ped

IF THERE IS NO PRISON GRIEVANCE PROCEDURE IN THIS INSTITUTION, DID
YOU COMPLAIN TO PRISON AUTHORITIES? YES () NO (¢}

 

   
  

  

 

a)

 

 

IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?

 

 

 

2. WHAT WAS THE RESULT?

 

 

 
Case: 2:21-cv-04153-MHW-EPD Doc #: 4 Filed: 08/13/21 Page: 4 of 6 PAGEID #: 35
DEFENDANTS:

PLACE THE NAME AND ADDRESS OF EACH DEFENDANT YOU LISTED IN THE CAPTION ON
THE FIRST PAGE OF THIS COMPLAINT. THIS FORM IS INVALID UNLESS EACH DEFENDANT
APPEARS WITH FULL ADDRESS FOR PROPER SERVICE.

|. OSHP Ohta State Urybomay. Patrol. |

NAMES - FULL NAME PLEASE

J990 W. Broad St. colunks bho 4922 _

ADDRESS - STREET, CITY, STATE AND ZIP CODE

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

igh) 4751 Haws lbenl= tolidhtrrin ch. Libecdy ayo b
ob | 4k
3. ck ee ee ee ee
4. = a ~
5 . ;
— ee _!

IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE CONTINUE LISTING THEM.
Case: 2:21-cv-04153-MHW-EPD, Roe Aled G8(18/21 Page: 5 of 6 PAGEID #: 36

PLEASE WRITE AS BRIEFLY AS POSSIBLE THE FACTS OF YOUR CASE. DESCRIBE HOW EACH
DEFENDANT IS INVOLVED. INCLUDE THE NAME OF ALL PERSONS INVOLVED. GIVE DATES AND
PLACES.

DO NOT oe ANY LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES.
IF YOU HAVE A NUMBER OF DIFFERENT CLAIMS; PLEASE NUMBER AND SET. FORTH EACH CLAIM
IN A SEPARATE PARAGRAPH. USE AS MUCH SPACE AS YOU NEED. YOU ARE NOT LIMITED TO THE
PAPERS WE GIVE YOU. ATTACH EXTRA SHEETS THAT DEAL WITH YOUR ee CLAIM
IMMEDIATELY BEHIND A PIECE OF PAPER.

IN. -1g™ dol Lfas.:. Drelvtesy Harn OW). oes
State cd Sxl Ile dosed hts. rlhen a .0h's Sdak
Dadewl. ofan. Adtewgs

if

 
 

 

 

 

 

hucks nda at Wasan Valley Me
Obs.

 

 

 
Case: 2:21-cv-04153-MHW-EPD Doc #REIME@d: 08/13/21 Page: 6 of 6 PAGEID #: 37

IN THIS SECTION PLEASE STATE (WRITE) BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO
DO FOR YOU. MAKE NO LEGAL ARGUMENT, CITE NO CASES OR STATUTES.

 

 

 

cer fee ie Ae: ’ is
y 2
s. x Dt

ols
necagaet ert alee ep all pete tg tat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

k
: 7 Fs = . a” . oa [
erste ernlimaigigie ar ig Aap le pis ac afete ccs oar; Re ee ee, a Sak M team pac. at oii Pp 4
. * . Le . * ae co MG a * . ” |
erate A A saa ge 5 siete: “Pa esuhanasy ena Sg Fim gu bani ae pec gece wanders ye ae worm cnet ea ARNEL
+
*

oat s ‘ |
= « i *. * . . ay a i
— mY : — ot Sie ee ; | ge By ged wcint
ot ryt, |

a & if itn in 24 fi * oe oe ae he

be e
¢ ae ‘ 1 f |

a Faas 4 Senate Se La iy
~ r * x: ag

 

 

 

4 ‘ + Pea
a ee 4 Per a

SIGNED THIS "DE OF il Yes) ral .
5 v ik eae “Wh [ Nate ON AF ar sn ,

 

 

 

ay

th . 7 }

: ak 50 a *
t
4 =

a ae .
. .?
t 7 a wl. . et ' a4 ete

¢
